Exhibit 10

FOURTH AMENDMENT TO

AMENDED AND RESTATED SEVERANCE

AND CHANGE IN CONTROL AGREEMENT

 

This Fourth Amendment to the Amended and Restated Severance and Change in
Control Agreement is made and entered into on September 22, 2016, by and between
AAR CORP., a Delaware corporation (the “Company”), and Timothy J. Romenesko
(“Employee”).

 

WHEREAS, the Company and Employee are parties to an Amended and Restated
Severance and Change in Control Agreement dated as of April 11, 2000, which was
further amended as of December 18, 2008, June 14, 2014 and October 6, 2015 (the
“Agreement”); and

 

WHEREAS, the Company and Employee now desire to further amend the Agreement to
eliminate (i) the Employee’s ability to terminate employment for any reason
during the 19th month following a change in control and still receive severance
benefits; (ii) the income tax gross-up that applied to a portion of the
severance payment; and (iii) the 280G excise tax gross-up.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement,
effective as of October 1, 2016, to read as follows:

 

1.                                      The introductory clause of
Section 7(a) is amended to read as follows:

 

In the event a Change in Control of the Company occurs, and at any time during
the eighteen (18) month period commencing on the date of the Change in Control
either the Company terminates Employee’s employment for other than Cause or
Disability or Employee terminates Employee’s employment for Good Reason, in
either case by written notice to the other party (including the particulars
thereof), and having given the other party the opportunity to be heard with
respect thereto, then…

 

2.                                      Section 7(a)(4) is amended to read as
follows:

 

Employee shall receive an additional retirement benefit, over and above that to
which Employee would normally be entitled under the AAR CORP. Retirement Savings
Plan and the defined contribution feature of the SKERP, with such benefit equal
to three times the amount of Company contributions made to each such plan on
Employee’s behalf for the calendar year immediately preceding the calendar year
in which Employee’s termination of employment occurs. Such amount shall be paid
to Employee in a cash lump sum payment within thirty (30) days following such
termination of employment.

 

--------------------------------------------------------------------------------


 

3.                                      Section 7(e) of the Agreement is amended
to read as follows:

 

If in connection with the Change in Control or other event Employee would be or
is subject to an excise tax under Section 4999 of the Internal Revenue Code (an
“Excise Tax”) with respect to any cash, benefits or other property received, or
any acceleration of vesting of any benefit or award (the “Change in Control
Benefits”), Employee may elect to have the Change in Control Benefits otherwise
payable under this Agreement reduced to the largest amount payable without
resulting in the imposition of such Excise Tax.  Within 15 days after the
occurrence of the event that triggers the Excise Tax, a nationally recognized
accounting firm selected by the Company shall make a determination as to whether
any Excise Tax would be reported with respect to the Change in Control Benefits
and, if so, the amount of the Excise Tax, the total net after-tax amount of the
Change in Control Benefits (after taking into account federal, state and local
income and employment taxes and the Excise Tax) and the amount of reduction to
the Change in Control Benefits necessary to avoid such Excise Tax.  Any
reduction to the Change in Control Benefits shall first be made from any cash
benefits payable pursuant to this Agreement, if any, and thereafter, as
determined by Employee, and the Company shall provide Employee with such
information as is necessary to make such determination.  The Company shall be
responsible for all fees and expenses connected with the determinations by the
accounting firm pursuant to this Section 10(e).  Employee agrees to notify the
Company in the event of any audit or other proceeding by the IRS or any taxing
authority in which the IRS or other taxing authority asserts that any Excise Tax
should be assessed against Employee and to cooperate with the Company in
contesting any such proposed assessment with respect to such Excise Tax (a
“Proposed Assessment”).  Employee agrees not to settle any Proposed Assessment
without the consent of the Company.  If the Company does not consent to allow
Employee to settle the Proposed Assessment, within 30 days following such demand
therefor, the Company shall indemnify and hold harmless Employee with respect to
any additional taxes, interest and/or penalties that Employee is required to pay
by reason of the delay in finally resolving Employee’s tax liability (such
indemnification to be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which Employee makes
such remittance).

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to the
Agreement on the 22nd day of September, 2016.

 

 

AAR CORP.

 

 

 

By:

/s/ ROBERT J. REGAN

 

Its:

Vice President, General Counsel and Secretary

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ TIMOTHY J. ROMENESKO

 

Timothy J. Romenesko

 

3

--------------------------------------------------------------------------------